United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orangeburg, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0424
Issued: February 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 4, 2016 appellant, through counsel, filed a timely appeal from an August 5,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than seven percent permanent impairment
of her right upper extremity, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 2, 2008 appellant, then a 49-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome due to years of
repetitive motions with unnatural sitting and body positions. She became aware of her condition
and its relationship to her employment on September 1, 2007. In an accompanying statement,
appellant also asserted that her job duties aggravated her arm and shoulder conditions. She
stopped work on September 10, 2008.
This case has previously been before the Board. By decision dated August 5, 2011, the
Board affirmed OWCP’s August 23, 2010 decision that appellant had not met her burden of
proof to establish an occupational disease in the performance of duty.3 The facts and
circumstances of the case as set forth in the Board’s prior decision and order are incorporated
herein by reference. Following additional case development, on May 30, 2013, OWCP accepted
appellant’s claim for the conditions of: cervical strain, right shoulder strain, thoracic strain, right
shoulder rotator cuff tear, medial and lateral epicondylitis of the right elbow, right cubital tunnel
syndrome and radial tunnel syndrome, right wrist tendinitis and carpal tunnel syndrome, and
lumbosacral strain, and paid appropriate benefits.
On August 20, 2013 appellant filed a claim for compensation Form CA-7 requesting
schedule award compensation benefits.
In a July 25, 2013 evaluation, Dr. John W. Ellis, a family practitioner, indicated that he
was familiar with the job duties of a rural carrier and listed appellant’s job duties as well as her
medical course since the early 2000s. He noted that she had undergone arthroscopic surgery on
January 28, 2008 for right shoulder rotator cuff repair and impingement and right carpal tunnel
release March 16, 2009. Dr. Ellis provided examination findings and his review of the medical
record. He diagnosed the following conditions as due to appellant’s employment: muscle
tendon unit strains of the neck, right shoulder and thoracic spine; right brachial plexus
impingement; internal derangement, traumatic arthritis, and rotator cuff tear of the right
shoulder; medial and lateral epicondylitis of the right elbow with cubital tunnel syndrome and
ulnar nerve impingement; medial and lateral epicondylitis of the right elbow with radial tunnel
syndrome, asymptomatic; tendinitis of the right wrist with carpal tunnel syndrome; muscle
tendon unit strains of the back and right iliolumbar sacroiliac ligaments; and right lumbosacral
plexus impingement.
Dr. Ellis opined that appellant had reached maximum medical improvement (MMI) on
July 25, 2013, but advised that future surgery might be needed. Utilizing the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment4 (hereinafter
A.M.A., Guides), and citing to tables and figures, he calculated 19 percent permanent
impairment of the right upper extremity and 2 percent permanent impairment of the right lower
extremity. The 19 percent permanent impairment of the right upper extremity consisted of 10
percent diagnosis-based impairment (DBI) and 10 percent peripheral nerve impairments. The
3

Docket No. 10-2342 (issued August 5, 2011).

4

A.M.A., Guides (6th ed. 2009).

2

two percent total impairment of the right lower extremity was due to sciatic nerve impairment.
Dr. Ellis also attached his worksheet forms explaining his rating.
In an August 23, 2013 report, an OWCP medical adviser reviewed Dr. Ellis’ July 25,
2013 report and indicated that many of the items Dr. Ellis considered for impairment were either
conditions not accepted by OWCP or not substantiated by objective findings. Utilizing Dr. Ellis’
examination findings and the sixth edition of the A.M.A., Guides, the medical adviser opined
that appellant had a total right upper extremity impairment of six percent and provided his
calculation of permanent impairment for the right shoulder and right carpal tunnel syndrome.
Based on the deficiencies noted by OWCP’s medical adviser, OWCP referred appellant
to Dr. James Bethea, a Board-certified orthopedic surgeon, for a second opinion impairment
rating. In an October 10, 2013 report, Dr. Bethea reviewed the statement of accepted facts, the
evidence of record, and presented examination findings. An impression of January 28, 2008
right shoulder arthroscopy with open rotator cuff repair and open subacromial depression and
status post March 16, 2009 right carpal tunnel release was provided. Dr. Bethea opined that
appellant had reached MMI, on July 25, 2013. Under the sixth edition of the A.M.A., Guides, he
opined that she had a seven percent permanent impairment of the right upper extremity. Under
Table 15-5, page 403, Dr. Bethea opined that appellant had class 1 full thickness tear rotator cuff
or three percent default impairment. Under Table 15-7 through Table 15-9, he assigned the
following grade modifiers: Clinical Studies (GMCS) were nonapplicable, grade modifier 2 for
Functional History (GMFH), and grade 2 for Physical Examination (GMPH) and provided an
explanation for the assignment of the grade modifiers. A net adjustment of 2 was found under
the net adjustment formula, (GMFH - Class of Diagnosis (CDX)) (2-1) + (GMPE - CDX) (2-1) +
(GMCS - CDX) (N/A), which moved the final grade from C to E or five percent permanent
impairment.
For appellant’s carpal tunnel condition, Dr. Bethea found two percent permanent
impairment. Under Table 15-23, page 449, he assigned test findings for grade modifier 1,
history for grade modifier 2, and physical findings for grade modifier 1. The grade modifiers
totaled 4, with an average of 1.33. Therefore, the grade 1 was selected, which had a default
upper extremity impairment value of two percent. The QuickDASH score was 64, which
indicated a moderate functional scale. Dr. Bethea indicated that he selected grade modifier 1
with a default value of two percent. Under the Combined Values Chart on page 604, he found
five percent right shoulder impairment and two percent right carpal tunnel impairment equaled a
total of seven percent permanent impairment.
On October 25, 2013 an OWCP medical adviser reviewed Dr. Bethea’s October 10, 2013
report and found it through and objective. He further opined that Dr. Bethea correctly utilized
the sixth edition of the A.M.A., Guides and agreed with his impairment calculations for a seven
percent total permanent impairment of right upper extremity.
By decision dated October 23, 2013, OWCP granted appellant a schedule award for
seven percent permanent impairment of the right arm. The award ran 21.84 weeks from July 25
to December 24, 2013.

3

On November 7, 2013 OWCP received counsel’s November 6, 2013 request for a
telephonic hearing before an OWCP hearing representative. The hearing was held on
May 8, 2014. No additional evidence was received.
By decision dated July 23, 2014, an OWCP hearing representative affirmed OWCP’s
October 28, 2013 decision finding no evidence that OWCP’s medical adviser had erred in his
application of the A.M.A., Guides.
On January 20, 2015 OWCP received counsel’s January 8, 2015 request for
reconsideration based on a new report from Dr. Ellis.
In an updated December 18, 2014 report, Dr. Ellis provided a history of the injury, a
review of the medical records, and his examination findings. He opined that appellant’s
diagnosed conditions of neck sprain, sprain of acromioclavicular (AC), sprain of rotator cuff,
carpal tunnel syndrome, sprain of back, thoracic region, other tenosynovitis of hand and wrist,
lesion of ulnar nerve, lesion of radial nerve, sprain of lumbar joint ligament, right elbow lateral
and medial epicondylitis, right lumbosacral plexus and sciatic nerve impingement, left shoulder
tendinitis and left wrist tendinitis were causally related to appellant’s work. Dr. Ellis opined that
she reached MMI as of October 10, 2013 the date of Dr. Bethea’s examination. He opined that
appellant had 13 percent combined permanent impairment of the right upper extremity based on
the DBI rating method of surgical repair rotator cuff tear, subacromial decompression with AC
joint impingement in the shoulder and right peripheral nerve impairments of carpal tunnel
syndrome and cubital tunnel syndrome. Dr. Ellis’ impairment calculations and impairment
worksheets were provided.
In an August 4, 2015 report, an OWCP medical adviser reviewed Dr. Ellis’ December 18,
2014 report and found that there was no new or pertinent evidence to support additional
impairment to the right arm. He noted that the only applicable diagnoses for impairment were
right carpal tunnel syndrome and right rotator cuff tear, and Dr. Ellis provided no new evidence
to support an additional right arm schedule award greater than seven percent previously awarded.
By decision dated August 5, 2015, OWCP denied modification of its July 23, 2014
decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of the Office of Workers’
Compensation Programs.5 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.6 FECA, however, does not specify the manner by which the percentage loss
5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

4

5 U.S.C.

of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
The issue on appeal is whether appellant sustained more than seven percent permanent
impairment of her right upper extremity, for which she previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.10
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.11 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the

7

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.12
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the August 5, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
12

Supra note 10.

6

